     Case 1:21-cv-01829-TWP-TAB Document 1-1 Filed 06/21/21 Page 1 of 2 PageID #: 6




1                     United States District Court
2                                                for the

3                             Southern District of Indiana

4

5                                            Bradley Erhart,

6                                               Plaintiff,

7                                                   v.

8                                            Nancy Erhart,

9                                              Defendant.

10

11                           Civil Action No. ________________________________

12


13                                 Summons in a Civil Action

14   To:


15   Nancy Erhart

16   384 E County Road 500 S

17   New Castle, IN 47362


18   A lawsuit has been filed against you.


19   Within 21 days after service of this summons on you (not counting the day you received it)

20   — or 60 days if you are the United States or a United States agency, or an officer or

                                               Page 1 of 2
     Case 1:21-cv-01829-TWP-TAB Document 1-1 Filed 06/21/21 Page 2 of 2 PageID #: 7




21   employee of the United States described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve

22   on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the

23   Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff,

24   whose name and address are:


25   Bradley Erhart

26   16506 SE 29th St Apt 51

27   Vancouver, WA 98683


28   If you fail to respond, judgment by default will be entered against you for the relief

29   demanded in the complaint. You also must file your answer or motion with the court.


30

31   Clerk of Court


32   Date: ________________________________


33   Signature of Clerk or Deputy Clerk: ________________________________________________________________




                                                 Page 2 of 2
